Case 8:17-cv-02254-CEH-CPT Document 197-52 Filed 01/15/19 Page 1 of 3 PageID 6746




                          EXHIBIT ZZ
Case 0:17-cv-60926-WPD
Case 8:17-cv-02254-CEH-CPT  Document
                        Document 161 197-52
                                     Entered Filed 01/15/19
                                             on FLSD   DocketPage 2 of 3 PageID
                                                              08/31/2018  Page 16747
                                                                                 of 2


                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                                     Case No. 17-CV-60926-WPD
   ROGER ANDREU,

          Plaintiff,
   v.

   WASTE PRO OF FLORIDA, INC.,
   and, RUSSELL MACKIE,

          Defendants.


                                 SATISFACTION OF JUDGMENT


          Judgment was rendered in favor of the above-named Plaintiff, ROGER ANDREU, and

   against the above-named Defendants, WASTE PRO OF FLORIDA, INC. and RUSSELL

   MACKIE (collectively “Defendants”), on the 20th day of April, 2018 [DE 127], in the sum of

   Sixty-Nine Thousand Sixty-Three Dollars and Ninety-Two Cents ($69,063.92), and Plaintiff,

   ROGER ANDREU, acknowledges payment of said judgment in full by Defendants on August 31,

   2018, and desires to release this judgment and hereby fully and completely satisfy the same.

   DATED this 31st day of August, 2018.

                                          Respectfully submitted,

                                          /s/ Marc E. Rosenthal
                                          Marc E. Rosenthal, Esq.
                                          ROSENBERG CUMMINGS & EDWARDS PLLC
                                          Counsel for Plaintiff Roger Andreu
                                          802 NE 20th Avenue
                                          Fort Lauderdale, Florida 33304
                                          Phone: (954) 769-1344
                                          Marc@RosenbergCummings.com
                                          Florida Bar Number: 117561
Case 0:17-cv-60926-WPD
Case 8:17-cv-02254-CEH-CPT  Document
                        Document 161 197-52
                                     Entered Filed 01/15/19
                                             on FLSD   DocketPage 3 of 3 PageID
                                                              08/31/2018  Page 26748
                                                                                 of 2


                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing Plaintiff Roger Andreu’s

   Satisfaction of Judgment was served via the Court’s ECF filing system on August 31, 2018 on all

   counsel and all parties of record on the Service List below.

                                                        Respectfully,

                                                         /s/ Marc E. Rosenthal
                                                         Marc E. Rosenthal, Esq.
                                                         Rosenberg Cummings & Edwards PLLC
                                                         Counsel for Plaintiff
                                                         802 NE 20th Avenue
                                                         Fort Lauderdale, Florida 33304
                                                         Phone: (954) 769-1344
                                                         E-mail: Marc@RosenbergCummings.com
                                                         Florida Bar Number: 117561

                                           SERVICE LIST

   Amy S. Tingley, Esquire                              Kirsten D. Blum, Esquire
   STOVASH, CASE & TINGLEY, P.A.                        STOVASH, CASE & TINGLEY, P.A.
   Florida Bar Number 0068871                           Florida Bar Number 0085736
   Primary Email: atingley@sctlaw.com                   Primary Email: kblum@sctlaw.com
   The VUE at Lake Eola                                 The VUE at Lake Eola
   220 North Rosalind Avenue                            220 North Rosalind Avenue
   Orlando, Florida 32801                               Orlando, Florida 32801
   Telephone: (407) 316-0393                            Telephone: (407) 316-0393
   Telecopier: (407) 316-8969                           Telecopier: (407) 316-8969
   Counsel for Defendants                               Counsel for Defendants

   J. Scott Hudson, Esquire
   STOVASH, CASE & TINGLEY, P.A.
   Florida Bar Number 00725137
   Primary Email: shudson@sctlaw.com
   The VUE at Lake Eola
   220 North Rosalind Avenue
   Orlando, Florida 32801
   Telephone: (407) 316-0393
   Telecopier: (407) 316-8969
   Counsel for Defendants




                                                    2
